Citation Nr: 1744108	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  16-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for major depressive disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The AOJ last adjudicated the Veteran's claim of entitlement to a rating in excess of 30 percent for major depressive disorder in an April 2016 statement of the case (SOC).  Additional evidence pertinent to the Veteran's claim, including VA treatment records and the results of a July 2017 psychiatric examination, has been added to the record since the AOJ's last adjudication of the Veteran's claim.  Furthermore, the Veteran's representative, in July 2017, requested notice of and the opportunity to respond to, any evidence added to the record since the April 2016 SOC.  The AOJ should review such evidence in the first instance and readjudicate the Veteran's claim.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the Veteran's claim of entitlement to a rating in excess of 30 percent for major depressive disorder.  The AOJ should review all pertinent evidence of record, including the evidence that has been received since April 2016.  If any action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case, which should include a list of all pertinent evidence added to the record since April 2016, and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

